Citation Nr: 0928412	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-09 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to June 
1968.  Service in Vietnam and awards of the Purple Heart 
Medal, Distinguished Flying Cross Medal, and the Air Medal 
with 27 Oak Leaf Clusters is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the Veteran's claims for 
service connection for bilateral hearing loss, tinnitus and 
PTSD.  The Veteran disagreed and perfected an appeal.

In May 2009, the Veteran and his representative presented 
evidence and testimony in support of his claims at a hearing 
at the RO before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing has been associated with the 
Veteran's VA claims folder.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service treatment records have been lost 
while in government control.

2.  The Veteran has been diagnosed with bilateral sensori-
neural hearing loss and tinnitus.


3.  The Veteran served in combat in Vietnam as a helicopter 
pilot as evidenced by awards of the Air Medal, Purple Heart 
Medal and aviator designation on his DD-214.

4.  A preponderance of the evidence supports a conclusion 
that the Veteran's hearing loss and tinnitus is related to 
active duty service.


CONCLUSION OF LAW

Entitlement to service connection for bilateral hearing loss 
and tinnitus is warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has contended that he was exposed to excessive 
noise when he served as a combat helicopter pilot in Vietnam.  
He claims that the exposure during service has led to his 
hearing loss and tinnitus conditions and he seeks service 
connection for those conditions.

The Board will briefly address preliminary matters and then 
render a decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the RO sent the Veteran a February 2005 letter 
which informed the Veteran of what was required to 
substantiate a claim for service connection.  The Board notes 
that the notice letter did not with the requirements stated 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
that they did not inform the Veteran of how VA determines a 
disability rating and an effective date.  However, the Board 
finds that the failure to provide the Veteran with such 
notice is harmless error because the RO denied service 
connection for the issues under consideration and, as 
discussed below, the Board grants the Veteran's claims.  

In addition, the February 2005 letter notified the Veteran 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.  

With regard to the duty to assist, the Board observes that 
the RO was unable to obtain the Veteran's service treatment 
records, but was able to provide the Veteran with an 
audiological examination in September 2005.  The Board 
discusses below the heightened duty VA has because records in 
government possession could not be found.

Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the law.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As indicated in the Introduction, the Veteran and 
his representative presented evidence and testimony at a 
hearing at the RO in May 2009 before the undersigned VLJ.

The Board will proceed to a decision on the merits.


Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.

Because the issues present similar evidence and similar law, 
they will be addressed in a single analysis.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008). Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).


Combat status

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation. See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2008).

Analysis

Preliminarily, as was indicated earlier, the Veteran's 
service treatment records are missing.  Since VA has been 
unable to obtain the Veteran's records, it has a heightened 
duty to explain its findings and conclusions.  See O'Hare v. 
Derwinski, 
1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).  The Board's analysis of the claim is 
undertaken with this duty in mind.  

The Board further observes, however, that the case law does 
not lower the legal standard for proving a claim for service 
connection.  Rather, it increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  See Russo v. Brown, 9 
Vet. App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005) [the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant' 
s allegation of injury or disease in service in these 
particular cases].

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The Board will address each element as to each 
claim.


With regard to element (1), impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, 
in ISO units, is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  In this case, the audiological test 
results show that the veteran's hearing loss meet the 
criteria of 38 C.F.R. § 3.385.  

The test results show the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
65
70
65
LEFT
30
25
55
65
65

The evidence of hearing loss thus establishes element (1).

With regard to tinnitus, the Board notes that the September 
2005 examiner diagnosed the Veteran with tinnitus.  Thus, 
element (1) is established.

With regard to element (2), the Veteran has presented 
statements and testimony that he was exposed to excessive 
noise during service when he served as a combat helicopter 
pilot in Vietnam.  He was exposed to the noise created by the 
gas turbine engines and the transmissions of helicopters 
which were in close proximity to him when he was flying.  He 
further stated that he was often exposed to the same noise 
when he was outside the aircraft.  Moreover, he claims he was 
exposed to machine gun reports which were also in close 
proximity to the pilot.  

The Veteran submitted the statement of D.K. who knew the 
Veteran during service in Vietnam and who also was a 
helicopter pilot in Vietnam.  D.K. states that hearing 
protection was not issued to pilots until after the Veteran 
left Vietnam, and further stated that excessive noise was 
simply an element of being around helicopters and was 
commonly experienced by Vietnam era helicopter pilots.  
Finally, the Board observes that the DD 214 of record 
documents that the Veteran was wounded in combat and that he 
received the Air Medal for a total of 27 times.  These awards 
corroborate the Veteran's statements regarding exposure to 
noise during service.  The Board finds that the evidence 
satisfies Hickson element (2) as to both hearing loss and 
tinnitus.

The Veteran's claim was denied by the RO because there was no 
medical evidence that the Veteran's current hearing loss and 
tinnitus were related to service.  Specifically, the 
audiological examiner stated that "due to the lack of 
evidence in the C-file [Veteran's VA claims folder] and the 
lack of proximity between the dates of service and the onset 
of the hearing loss and tinnitus and the date of this 
evaluation, it is my opinion that the Veteran's complains of 
hearing loss and tinnitus are not at least as likely as not 
related to his military service."

The Board finds that the audiological examiner's conclusion 
is flawed.  The Veteran's VA claims folder, as indicated 
above, has sufficient evidence to establish exposure to noise 
during service.  Moreover, the examiner appears to have 
discounted the Veteran's contentions because there were no 
service treatment records.  That fact is not due to the 
Veteran's conduct, but rather is due to the conduct of the 
government.  There is a heightened duty for the Board when 
considering this Veteran's claims.

In addition, 38 U.S.C.A. § 1154(b) provides that 
"satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, condition or hardships of 
such service, even though there is no official record of such 
incurrence or aggravation."  Here, the Veteran's statements 
are consistent with other evidence in the record.  The 
examiner, on the other hand, seems to have concluded that 
there was no evidence of hearing loss during service and 
that, therefore, the current hearing loss is unrelated to 
service.  That conclusion is specious because it is based on 
pure speculation; there are no service treatment records to 
bear out the examiner.  With regard to the amount of time 
between service and the Veteran's complaints, without 
evidence of normal hearing at the time of separation, the 
only thing that period represents is the period between 
leaving service and when the Veteran started to complain 
about his condition; it does not necessarily prove when he 
first experienced hearing loss.

In sum, when all the evidence of record and all the 
circumstances unique to this case are considered, the Board 
finds that element (3) is satisfied as to both hearing loss 
and tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted subject to controlling regulations governing the 
payment of monetary benefits.

Entitlement to service connection for tinnitus is granted 
subject to controlling regulations governing the payment of 
monetary benefits.


REMAND

Reasons for remand

The Veteran contends that he was exposed to stressful 
episodes during his experience in Vietnam.  He has testified 
that he wakes up with nightmares related to what he saw in 
Vietnam; he has testified about being shot at as a combat 
pilot; and he has testified that he struggles with recurrent 
thoughts of friends who were killed and whose deaths he 
witnessed.  He testified that he believed the September 2005 
VA examiner gave him an inadequate examination in that the 
examiner did not question him about the stressor events or 
experiences that still haunt him today.

The Board observes that the September 2005 examiner's report 
states no diagnosis and states that the Veteran did not meet 
the criteria for a PTSD diagnosis.  In order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability. See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [service 
connection may not be granted unless a current disability 
exists].  A "current disability" means a disability shown by 
competent medical evidence to exist. See Chelte v. Brown, 10 
Vet. App. 268 (1997).  Thus, the RO denied the Veteran's 
claim.  However, the Board finds that the examiner's opinion 
and in particular the conclusory statement that the PTSD 
criteria were not met, gives the Board no basis for 
determining the adequacy of the examination.  

Based on other evidence now in the record, the examiner's 
conclusion seems to be incongruent with the Veteran's 
statements which, as noted above, are the statements of a 
combat veteran and which are consistent with the other 
evidence of record.  Crucially, the Board notes that the 
Veteran's statements regarding his stressors are considered 
to be conclusive.  The evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2008).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  Service department evidence that veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (2008).  Such evidence of the Veteran's 
participation in combat is of record.

Specifically, the examiner reported only that the Veteran 
woke up sometimes with nightmares, but it is unclear what the 
examiner understood the nightmares were related to.  The 
examiner did not determine the basis for the Veteran's 
divorce and whether it was related to behavior caused as a 
result of the Veteran's service experiences, nor did the 
report address the reasons for why the Veteran has had eight 
different jobs since leaving active duty and whether the 
reasons are related to his active duty experiences.  
Moreover, from the testimony of the Veteran, it is not clear 
whether the examiner ever developed the Veteran's 
symptomatology regarding the effects of his stressor 
experiences on his life.  For example, the Veteran testified 
that the stressors that "bother" him are "that Sunday 
afternoon crash, and then the man's head in his brain bucket, 
the flight helmet, rolling across the snake pit."  See 
hearing transcript at page 14.  The examiner's report does 
not specifically address these or any other stressor event, 
and it does not appear that the examiner attempted to develop 
whether and to what degree such events have affected the 
Veteran.

The Board notes that in Barr v. Nicholson, 21 Vet. App. 303 
(2007), the Court of Appeals for Veterans Claims (Court) 
determined that once VA undertakes the effort to provide an 
examination, it must provide an adequate one.  For those 
reasons, the Board remands the Veteran's claim for a new 
examination which explores the Veterans stressor events and 
whether and to what degree they have impacted his daily life.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the Veteran in 
writing and request that he identify all 
health care providers who have treated him 
for any psychological condition or 
complaint since September 2005.  Any such 
records identified should be obtained and 
associated with the Veteran's VA claims 
folder.

2.  After completing the foregoing, VBA 
shall arrange for the Veteran to be 
examined a psychiatrist, who should 
ascertain whether PTSD is currently 
manifested.  The examiner should review 
the Veteran's claims folder, specifically 
including this Remand and the Veteran's 
statements regarding the stressor events 
he experienced in combat action.  If the 
examiner deems it to be necessary, 
psychological or other diagnostic testing 
should be performed.  If PTSD is 
diagnosed, the examiner should specify the 
stressor events upon which the diagnosis 
relies.  The report of the examination 
should be associated with the Veteran's VA 
claims folder.

3.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to be 
necessary, VBA should then readjudicate the 
Veteran's claim of entitlement to service 
connection for PTSD.  If the benefit sought 
on appeal remains denied, VBA should 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


